  Case 1:20-cv-00536-CFC Document 1 Filed 04/21/20 Page 1 of 14 PageID #: 1



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF DELAWARE

 PAUL PARSHALL, Individually and On                  )
 Behalf of All Others Similarly Situated,            )
                                                     )
                         Plaintiff,                  )   Case No. ______________
                                                     )
         v.                                          )   JURY TRIAL DEMANDED
                                                     )
 OPUS BANK, PAUL G. GREIG, PAUL W.                   )   CLASS ACTION
 TAYLOR, MARSHA CAMERON,                             )
 MELANIE S. CIBIK, MARK DEASON,                      )
 MAL DURKEE, DAVID KING, MARY E.                     )
 THIGPEN, RICHARD C. THOMAS,                         )
 PACIFIC PREMIER BANCORP, INC., and                  )
 PACIFIC PREMIER BANK,                               )
                                                     )
                         Defendants.                 )

  COMPLAINT FOR VIOLATION OF THE SECURITIES EXCHANGE ACT OF 1934

       Plaintiff, by his undersigned attorneys, for this complaint against defendants, alleges upon

personal knowledge with respect to himself, and upon information and belief based upon, inter

alia, the investigation of counsel as to all other allegations herein, as follows:

                                      NATURE OF THE ACTION

       1.       This action stems from a proposed transaction announced on February 3, 2020 (the

“Proposed Transaction”), pursuant to which Opus Bank (“Opus” or the “Company”) will be

acquired by Pacific Premier Bancorp, Inc. (“Pacific Premier”), a Delaware corporation, and Pacific

Premier Bank.

       2.       On January 31, 2020, Opus’s Board of Directors (the “Board” or “Individual

Defendants”) caused the Company to enter into an agreement and plan of merger (the “Merger

Agreement”) with Pacific Premier and Pacific Premier Bank. Pursuant to the terms of the Merger

Agreement, shareholders of Opus will receive 0.90 shares of Pacific Premier common stock for
  Case 1:20-cv-00536-CFC Document 1 Filed 04/21/20 Page 2 of 14 PageID #: 2



each share of Opus they own.

       3.      On April 6, 2020, defendants filed a Form S-4 Registration Statement (the

“Registration Statement”) with the United States Securities and Exchange Commission (“SEC”)

in connection with the Proposed Transaction, which scheduled a stockholder vote on the Proposed

Transaction for May 5, 2020.

       4.      The Registration Statement omits material information with respect to the Proposed

Transaction, which renders the Registration Statement false and misleading. Accordingly, plaintiff

alleges herein that defendants violated Sections 14(a) and 20(a) of the Securities Exchange Act of

1934 (the “1934 Act”) in connection with the Registration Statement.

                                 JURISDICTION AND VENUE

       5.      This Court has jurisdiction over the claims asserted herein pursuant to Section 27

of the 1934 Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the 1934

Act and Rule 14a-9.

       6.      This Court has jurisdiction over defendants because each defendant is either a

corporation that conducts business in and maintains operations within this District, or is an

individual with sufficient minimum contacts with this District so as to make the exercise of

jurisdiction by this Court permissible under traditional notions of fair play and substantial justice.

       7.      Venue is proper under 28 U.S.C. § 1391(b) because a portion of the transactions

and wrongs complained of herein occurred in this District.

                                             PARTIES

       8.      Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Opus common stock.




                                                  2
  Case 1:20-cv-00536-CFC Document 1 Filed 04/21/20 Page 3 of 14 PageID #: 3



       9.      Defendant Opus is a California-chartered commercial bank and a party to the

Merger Agreement. Opus’s common stock is traded on the NASDAQ Global Select Market under

the ticker symbol “OPB.”

       10.     Defendant Paul G. Greig is Chairman of the Board of the Company.

       11.     Defendant Paul W. Taylor is Chief Executive Officer, President, and a director of

the Company.

       12.     Defendant Marsha Cameron is a director of the Company.

       13.     Defendant Melanie S. Cibik is a director of the Company.

       14.     Defendant Mark Deason is a director of the Company.

       15.     Defendant Mal Durkee is a director of the Company.

       16.     Defendant David King is a director of the Company.

       17.     Defendant Mary E. Thigpen is a director of the Company.

       18.     Defendant Richard C. Thomas is a director of the Company.

       19.     The defendants identified in paragraphs 10 through 18 are collectively referred to

herein as the “Individual Defendants.”

       20.     Defendant Pacific Premier is a Delaware corporation and a party to the Merger

Agreement.

       21.     Defendant Pacific Premier Bank is a California-chartered bank, a wholly-owned

subsidiary of Pacific Premier, and a party to the Merger Agreement.

                               CLASS ACTION ALLEGATIONS

       22.     Plaintiff brings this action as a class action on behalf of himself and the other public

stockholders of Opus (the “Class”). Excluded from the Class are defendants herein and any person,

firm, trust, corporation, or other entity related to or affiliated with any defendant.




                                                   3
  Case 1:20-cv-00536-CFC Document 1 Filed 04/21/20 Page 4 of 14 PageID #: 4



        23.     This action is properly maintainable as a class action.

        24.     The Class is so numerous that joinder of all members is impracticable. As of

January 31, 2020, there were approximately 37,595,205 shares of Opus common stock

outstanding, held by hundreds, if not thousands, of individuals and entities scattered throughout

the country.

        25.     Questions of law and fact are common to the Class, including, among others,

whether defendants will irreparably harm plaintiff and the other members of the Class if

defendants’ conduct complained of herein continues.

        26.     Plaintiff is committed to prosecuting this action and has retained competent counsel

experienced in litigation of this nature. Plaintiff’s claims are typical of the claims of the other

members of the Class and plaintiff has the same interests as the other members of the Class.

Accordingly, plaintiff is an adequate representative of the Class and will fairly and adequately

protect the interests of the Class.

        27.     The prosecution of separate actions by individual members of the Class would

create the risk of inconsistent or varying adjudications that would establish incompatible standards

of conduct for defendants, or adjudications that would, as a practical matter, be dispositive of the

interests of individual members of the Class who are not parties to the adjudications or would

substantially impair or impede those non-party Class members’ ability to protect their interests.

        28.     Defendants have acted, or refused to act, on grounds generally applicable to the

Class as a whole, and are causing injury to the entire Class. Therefore, final injunctive relief on

behalf of the Class is appropriate.




                                                  4
  Case 1:20-cv-00536-CFC Document 1 Filed 04/21/20 Page 5 of 14 PageID #: 5



                               SUBSTANTIVE ALLEGATIONS

Background of the Company and the Proposed Transaction

       29.     Opus provides commercial and retail banking products and solutions to its clients

in western markets from its headquarters in Irvine, California and through forty-six banking

offices, including twenty-eight in California, sixteen in the Seattle/Puget Sound region in

Washington, one in the Phoenix metropolitan area of Arizona, and one in Portland, Oregon.

       30.     The Company offers a suite of treasury and cash management and depository

solutions, and a wide range of loan products, including commercial, healthcare, media and

entertainment, corporate finance, multifamily residential, commercial real estate, and structured

finance, and is an SBA preferred lender.

       31.     The Company offers commercial escrow services and facilitates 1031 Exchange

transactions through its Escrow and Exchange divisions.

       32.     Additionally, Opus’s wholly-owned subsidiary, PENSCO Trust Company, has

approximately $14 billion of custodial IRA assets and approximately 46,000 client accounts,

which are comprised of self-directed investors, financial institutions, capital raisers, and financial

advisors.

       33.     On January 31, 2020, the Individual Defendants caused the Company to enter into

the Merger Agreement with Pacific Premier and Pacific Premier Bank.

       34.     Pursuant to the terms of the Merger Agreement, shareholders of Opus will receive

0.90 shares of Pacific Premier common stock for each share of Opus they own.

       35.     According to the press release announcing the Proposed Transaction:

       Pacific Premier Bancorp, Inc. (NASDAQ: PPBI) (the “Company”, “Pacific
       Premier”, “we”, “us” or “our”), the holding company of Pacific Premier Bank, and
       Opus Bank (NASDAQ: OPB) (“Opus”) today announced they have entered into a
       definitive agreement under which Pacific Premier will acquire Opus in an all-stock



                                                  5
  Case 1:20-cv-00536-CFC Document 1 Filed 04/21/20 Page 6 of 14 PageID #: 6



       transaction valued at approximately $1.0 billion, or $26.82 per share, based on a
       closing price for Pacific Premier’s common stock of $29.80 as of January 31, 2020.
       Pacific Premier expects the transaction to be 14% accretive to EPS in 2021 with a
       1.8 year earnback period to tangible book value per share based on anticipated cost
       savings of approximately 25%. . . .

       Transaction Details

       Under the terms of the definitive agreement, which was approved by the Board of
       Directors of both companies, holders of Opus common stock (including holders of
       Opus Series A preferred stock whose shares will be treated on an as-converted
       basis) will have the right to receive 0.90 shares of Pacific Premier common stock
       for each share of Opus common stock they own.

       Existing Pacific Premier shareholders will own approximately 63% of the
       outstanding shares of the combined company, and Opus shareholders are expected
       to own approximately 37%.

       The transaction is expected to close in the second quarter of 2020, subject to
       satisfaction of customary closing conditions, including regulatory approvals and
       shareholder approval from Pacific Premier and Opus shareholders. Opus directors
       who own shares of Opus common stock, executive officers and certain shareholders
       have entered into agreements with Pacific Premier pursuant to which they have
       committed to vote their shares of Opus common stock in favor of the acquisition.
       For additional information about the proposed acquisition of Opus, shareholders
       are encouraged to carefully read the definitive agreement, which will be filed with
       the Securities and Exchange Commission (“SEC”).

       D.A. Davidson & Co. acted as financial advisor to Pacific Premier in the transaction
       and delivered a fairness opinion to the Board of Directors of Pacific Premier.
       Holland & Knight LLP served as legal counsel to Pacific Premier. Piper Sandler &
       Co. acted as financial advisor to Opus and delivered a fairness opinion to the Board
       of Directors of Opus. Sullivan & Cromwell LLP served as legal counsel to Opus.

       36.    The Merger Agreement contains a “no solicitation” provision that prohibits the

Individual Defendants from soliciting alternative proposals.        Section 6.07(a) of the Merger

Agreement provides, in relevant part:

       From the date of this Agreement through the Effective Time, neither Seller nor any
       of its Subsidiaries shall, and each of the foregoing shall cause their respective
       directors, officers or employees or any Representative retained by them not to,
       directly or indirectly through another Person, (i) solicit, initiate or knowingly
       encourage (including by way of furnishing information or assistance), or take any
       other action designed to facilitate or that is likely to result in, any inquiries or the



                                                  6
  Case 1:20-cv-00536-CFC Document 1 Filed 04/21/20 Page 7 of 14 PageID #: 7



       making of any proposal or offer that constitutes, or is reasonably likely to lead to,
       any Acquisition Proposal, (ii) provide any confidential information or data to any
       Person relating to any Acquisition Proposal, (iii) participate in any discussions or
       negotiations regarding any Acquisition Proposal, (iv) waive, terminate, modify or
       fail to enforce any provision of any contractual “standstill” or similar obligations
       of any Person other than Purchaser Parent or its Affiliates, (v) approve or
       recommend, propose to approve or recommend, or execute or enter into, any letter
       of intent, agreement in principle, merger agreement, asset purchase agreement or
       share exchange agreement, option agreement or other similar agreement related to
       any Acquisition Proposal or propose to do any of the foregoing, or (vi) make or
       authorize any statement, recommendation or solicitation in support of any
       Acquisition Proposal. . . .

       37.     Additionally, the Company must promptly advise Pacific Premier of any proposals

or inquiries received from other parties. Section 6.07(b) of the Merger Agreement states: “In

addition to the obligations of Seller set forth in this Section 6.07, Seller shall promptly (within 24

hours) advise Purchaser Parent orally and in writing of its receipt of any Acquisition Proposal.”

       38.     Moreover, the Merger Agreement contains a restrictive “fiduciary out” provision

permitting the Board to change its recommendation of the Proposed Transaction under extremely

limited circumstances, and grants Pacific Premier a “matching right” with respect to any “Superior

Proposal” made to the Company. Section 6.02(b) of the Merger Agreement provides:

       Notwithstanding the foregoing, Seller and the Seller Board shall be permitted to
       effect a Change in Recommendation if and only if, following the receipt of an
       Acquisition Proposal:

       (i) Seller shall have complied in all material respects with Section 6.07;

       (ii) the Seller Board, after consulting with its outside counsel, shall have determined
       in good faith that failure to do so would be more likely than not to be inconsistent
       with the directors’ fiduciary duties under applicable law;

       (iii) the Seller Board shall have concluded in good faith, after giving effect to all
       the adjustments which may be offered by Purchaser Parent pursuant to clause (v)
       below, that such Acquisition Proposal constitutes a Superior Proposal;

       (iv) Seller shall notify Purchaser Parent, at least five (5) Business Days in advance,
       of its intention to effect a Change in Recommendation in response to such Superior
       Proposal (including the identity of the party making such Acquisition Proposal) and



                                                  7
  Case 1:20-cv-00536-CFC Document 1 Filed 04/21/20 Page 8 of 14 PageID #: 8



       furnish to Purchaser Parent all the material terms and conditions of such proposal;
       and

       (v) prior to effecting such a Change in Recommendation, Seller shall, and shall
       cause its financial and legal advisors to, during the period following Seller's
       delivery of the notice referred to in clause (iv) above, negotiate with Purchaser
       Parent in good faith for a period of up to five (5) Business Days (to the extent
       Purchaser Parent desires to negotiate) to make such adjustments in the terms and
       conditions of this Agreement so that such Acquisition Proposal ceases to constitute
       a Superior Proposal.

       39.     The Merger Agreement also provides for a “termination fee” of $38,658,859

payable by the Company to Pacific Premier if the Individual Defendants cause the Company to

terminate the Merger Agreement.

The Registration Statement Omits Material Information

       40.     Defendants filed the Registration Statement with the SEC in connection with the

Proposed Transaction.

       41.     As set forth below, the Registration Statement omits material information with

respect to the Proposed Transaction.

       42.     First, the Registration Statement omits material information regarding Opus’s and

Pacific Premier’s financial projections.

       43.     The Registration Statement fails to disclose the “earnings per share estimates for

Opus for the years ending December 31, 2020 and December 31, 2021 . . . as well as [the]

estimated long-term annual earnings per share and asset growth rates for the years ending

December 31, 2022, December 31, 2023 and December 31, 2024, as confirmed by the senior

management of Opus, and estimated dividends per share for the years ending December 31, 2020

through December 31, 2024, as provided by the senior management of Opus” to the Company’s

financial advisor, Piper Sandler & Co. (“Piper”).




                                                8
  Case 1:20-cv-00536-CFC Document 1 Filed 04/21/20 Page 9 of 14 PageID #: 9



         44.   The Registration Statement also fails to disclose the “earnings per share estimates

for Pacific Premier for the years ending December 31, 2020 and December 31, 2021 . . . as well as

[the] estimated long-term annual earnings per share and asset growth rates for the years ending

December 31, 2022, December 31, 2023 and December 31, 2024, as confirmed by the senior

management of Pacific Premier, estimated dividends per share for the years ending December 31,

2020 through December 31, 2024, as provided by the senior management of Pacific Premier” to

Piper.

         45.   The disclosure of projected financial information is material because it provides

stockholders with a basis to project the future financial performance of a company, and allows

stockholders to better understand the financial analyses performed by the company’s financial

advisor in support of its fairness opinion.

         46.   Second, the Registration Statement omits material information regarding the

financial analyses performed by Piper.

         47.   With respect to Piper’s Comparable Company Analyses, the Registration Statement

fails to disclose the individual multiples and metrics for the companies observed by Piper in the

analyses.

         48.   With respect to Piper’s Analysis of Precedent Transactions, the Registration

Statement fails to disclose the individual multiples and metrics for the transactions observed by

Piper in the analysis.

         49.   With respect to Piper’s Net Present Value Analysis of Opus, the Registration

Statement fails to disclose: (i) the earnings per share estimates for Opus for the years ending

December 31, 2020 and December 31, 2021; (ii) the estimated long-term annual earnings per share

and asset growth rates for the years ending December 31, 2022, December 31, 2023, and




                                                9
 Case 1:20-cv-00536-CFC Document 1 Filed 04/21/20 Page 10 of 14 PageID #: 10



December 31, 2024; (iii) the estimated dividends per share for the years ending December 31,

2020 through December 31 2024; (iv) Piper’s basis for applying price to the 2024 earnings

multiples ranging from 12.0x to 17.0x and multiples of December 31, 2024 tangible book value

ranging from 115% to 165%; (v) the individual inputs and assumptions underlying the discount

rates ranging from 9.0% to 13.0%; and (vi) the terminal values of the Company.

       50.     With respect to Piper’s Net Present Value Analysis of Pacific Premier, the

Registration Statement fails to disclose: (i) the earnings per share estimates for Pacific Premier for

the years ending December 31, 2020 and December 31, 2021; (ii) the estimated long-term annual

earnings per share and asset growth rates for the years ending December 31, 2022, December 31,

2023, and December 31, 2024; (iii) the estimated dividends per share for the years ending

December 31, 2020 through December 31, 2024; (iv) Piper’s basis for applying price to the 2024

earnings multiples ranging from 12.0x to 17.0x and multiples of December 31, 2024 tangible book

value ranging from 160% to 235%; (v) the individual inputs and assumptions underlying the

discount rates ranging from 9.0% to 13.0%; and (vi) the terminal values of Pacific Premier.

       51.      With respect to Piper’s Pro Forma Transaction Analysis, the Registration

Statement fails to disclose: (i) the assumptions relating to transaction expenses, purchase

accounting adjustments, and cost savings, and the adjustments for CECL accounting standards;

(ii) the earnings per share estimates for each of Opus and Pacific Premier for the years ending

December 31, 2020 and December 31, 2021; (iii) the estimated earnings per share growth rate for

each of Opus and Pacific Premier for the years ending December 31, 2022 and December 31, 2023;

(iv) the extent to which the Proposed Transaction could be accretive to Pacific Premier’s estimated

earnings per share in the years ending 2020 through 2023; and (v) the extent to which the Proposed

Transaction could be dilutive to Pacific Premier’s estimated tangible book value per share at close




                                                 10
 Case 1:20-cv-00536-CFC Document 1 Filed 04/21/20 Page 11 of 14 PageID #: 11



and December 31, 2020 and December 31, 2021.

       52.     When a banker’s endorsement of the fairness of a transaction is touted to

shareholders, the valuation methods used to arrive at that opinion as well as the key inputs and

range of ultimate values generated by those analyses must also be fairly disclosed.

       53.     Third, the Registration Statement fails to disclose the exchange ratio proposed by

Party A in February or March 2019.

       54.     The omission of the above-referenced material information renders the Registration

Statement false and misleading, including, inter alia, the following sections of the Registration

Statement: (i) Background of the Merger; (ii) Opus’s Reasons for the Merger and

Recommendation of Opus’s Board of Directors; and (iii) Opinion of Opus’s Financial Advisor.

       55.     The above-referenced omitted information, if disclosed, would significantly alter

the total mix of information available to the Company’s stockholders.

                                             COUNT I

     Claim for Violation of Section 14(a) of the 1934 Act and Rule 14a-9 Promulgated
                Thereunder Against the Individual Defendants and Opus

       56.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       57.     The Individual Defendants disseminated the false and misleading Registration

Statement, which contained statements that, in violation of Section 14(a) of the 1934 Act and Rule

14a-9, in light of the circumstances under which they were made, omitted to state material facts

necessary to make the statements therein not materially false or misleading. Opus is liable as the

issuer of these statements.

       58.     The Registration Statement was prepared, reviewed, and/or disseminated by the

Individual Defendants. By virtue of their positions within the Company, the Individual Defendants

were aware of this information and their duty to disclose this information in the Registration



                                                 11
 Case 1:20-cv-00536-CFC Document 1 Filed 04/21/20 Page 12 of 14 PageID #: 12



Statement.

       59.     The Individual Defendants were at least negligent in filing the Registration

Statement with these materially false and misleading statements.

       60.     The omissions and false and misleading statements in the Registration Statement

are material in that a reasonable stockholder will consider them important in deciding how to vote

on the Proposed Transaction. In addition, a reasonable investor will view a full and accurate

disclosure as significantly altering the total mix of information made available in the Registration

Statement and in other information reasonably available to stockholders.

       61.     The Registration Statement is an essential link in causing plaintiff and the

Company’s stockholders to approve the Proposed Transaction.

       62.     By reason of the foregoing, defendants violated Section 14(a) of the 1934 Act and

Rule 14a-9 promulgated thereunder.

       63.     Because of the false and misleading statements in the Registration Statement,

plaintiff and the Class are threatened with irreparable harm.

                                            COUNT II

                    Claim for Violation of Section 20(a) of the 1934 Act
       Against the Individual Defendants, Pacific Premier, and Pacific Premier Bank

       64.     Plaintiff repeats and realleges the preceding allegations as if fully set forth herein.

       65.     The Individual Defendants, Pacific Premier, and Pacific Premier Bank acted as

controlling persons of Opus within the meaning of Section 20(a) of the 1934 Act as alleged herein.

By virtue of their positions as officers and/or Board members of Opus and participation in and/or

awareness of the Company’s operations and/or intimate knowledge of the false statements

contained in the Registration Statement, they had the power to influence and control and did

influence and control, directly or indirectly, the decision making of the Company, including the



                                                 12
 Case 1:20-cv-00536-CFC Document 1 Filed 04/21/20 Page 13 of 14 PageID #: 13



content and dissemination of the various statements that plaintiff contends are false and

misleading.

       66.     Each of the Individual Defendants, Pacific Premier, and Pacific Premier Bank was

provided with or had unlimited access to copies of the Registration Statement alleged by plaintiff

to be misleading prior to and/or shortly after these statements were issued and had the ability to

prevent the issuance of the statements or cause them to be corrected.

       67.     In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control and influence the particular transactions giving rise to the violations as alleged

herein, and exercised the same.           The Registration Statement contains the unanimous

recommendation of the Individual Defendants to approve the Proposed Transaction. They were

thus directly involved in the making of the Registration Statement.

       68.     Pacific Premier and Pacific Premier Bank also had supervisory control over the

composition of the Registration Statement and the information disclosed therein, as well as the

information that was omitted and/or misrepresented in the Registration Statement.

       69.     By virtue of the foregoing, the Individual Defendants, Pacific Premier, and Pacific

Premier Bank violated Section 20(a) of the 1934 Act.

       70.     As set forth above, the Individual Defendants, Pacific Premier, and Pacific Premier

Bank had the ability to exercise control over and did control a person or persons who have each

violated Section 14(a) of the 1934 Act and Rule 14a-9, by their acts and omissions as alleged

herein. By virtue of their positions as controlling persons, these defendants are liable pursuant to

Section 20(a) of the 1934 Act. As a direct and proximate result of defendants’ conduct, plaintiff

and the Class are threatened with irreparable harm.




                                                  13
 Case 1:20-cv-00536-CFC Document 1 Filed 04/21/20 Page 14 of 14 PageID #: 14



                                     PRAYER FOR RELIEF

       WHEREFORE, plaintiff prays for judgment and relief as follows:

       A.      Preliminarily and permanently enjoining defendants and all persons acting in

concert with them from proceeding with, consummating, or closing the Proposed Transaction;

       B.      In the event defendants consummate the Proposed Transaction, rescinding it and

setting it aside or awarding rescissory damages;

       C.      Directing the Individual Defendants to disseminate a Registration Statement that

does not contain any untrue statements of material fact and that states all material facts required in

it or necessary to make the statements contained therein not misleading;

       D.      Declaring that defendants violated Sections 14(a) and/or 20(a) of the 1934 Act, as

well as Rule 14a-9 promulgated thereunder;

       E.      Awarding plaintiff the costs of this action, including reasonable allowance for

plaintiff’s attorneys’ and experts’ fees; and

       F.      Granting such other and further relief as this Court may deem just and proper.

                                         JURY DEMAND

       Plaintiff hereby requests a trial by jury on all issues so triable.

 Dated: April 21, 2020                               RIGRODSKY & LONG, P.A.

                                                By: /s/ Gina M. Serra
                                                    Brian D. Long (#4347)
 OF COUNSEL:                                        Gina M. Serra (#5387)
                                                    300 Delaware Avenue, Suite 1220
 RM LAW, P.C.                                       Wilmington, DE 19801
 Richard A. Maniskas                                Telephone: (302) 295-5310
 1055 Westlakes Drive, Suite 300                    Facsimile: (302) 654-7530
 Berwyn, PA 19312                                   Email: bdl@rl-legal.com
 Telephone: (484) 324-6800                          Email: gms@rl-legal.com
 Facsimile: (484) 631-1305
 Email: rm@maniskas.com                              Attorneys for Plaintiff




                                                   14
